Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2021.
Claims 1, 6-9, and 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/21/2021. Applicant argues that Figures 1 and 2 are directed to the same species. Examiner agrees and therefore withdraws the election between species 1 and 2. Examiner notes that Applicant elected species 3 (Figure 4). No arguments were made with respect to the restriction between species 1-2 and species 3. Applicant’s election of species 3 in the reply filed on 12/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, 5-9, and 15-18 are therefore withdrawn.
Claim 4 is cancelled.
Claims 2-3 and 10-14 are rejected below.
Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 202981005, herein referred to as ‘005.
For Claim 2, ‘005 discloses a furniture pad (Annotated Figure 1) comprising: a first pad body (B2) comprising a first protective element (B2) having a first major surface (D) and second major surface (E); a plurality of adhesive layers (F) arranged in a vertical stack above the first major surface (D).
For Claim 3, ‘005 discloses the furniture pad of claim 2, wherein each adhesive layer (F) of the plurality of adhesive layers (F) is separated from an adjacent adhesive layer by a release liner (G).
.

    PNG
    media_image1.png
    624
    627
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CN 202981005, herein referred to as ‘005.
For Claim 11, ‘005 discloses a furniture pad according to claim 2, except wherein at least one adhesive layer of the plurality of adhesive layers has a different thickness from at least one other adhesive layer of the plurality of adhesive layers. ‘005 instead discloses wherein the adhesive layers are the same thickness as one another. Examiner takes official notice that it is old and well known to use different thickness of material such as adhesives in order to obtain different material properties.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the adhesive layers having the same thickness as one another as disclosed by ‘005 with adhesive layers having a different thickness from one another. One would be motivated to make such a modification in order to provide different adhesive properties between the different layers.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the number of adhesive layers limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP § 2144.05).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over CN 202981005, herein referred to as ‘005 as applied to claim 2 above, and further in view of Tokutsu et al. (US 2008/0113139), herein referred to as ‘139.
For Claims 12, ‘005 discloses a furniture pad according to claim 2, except wherein at least one adhesive layer of the plurality of adhesive layers is a discontinuous adhesive layer.
‘139 teaches a multilayer device wherein at least one adhesive layer (4) of a plurality of adhesive layers is a discontinuous adhesive layer (as seen in Figure 2, wherein each circular portion 9 is part of the discontinuous adhesive layer). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the discontinuous adhesive layer of ‘139 to the furniture pad of ‘005. One would be motivated to make such a modification in order to reduce the amount of adhesive material used and therefore reduce material costs.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over CN 202981005, herein referred to as ‘005 as applied to claim 2 above, and further in view of Weidman (US 7,743876), herein referred to as ‘876.
For Claim 13, ‘005 discloses a furniture pad according to claim 3, except wherein each release liner includes a tab. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,342,665 is pertinent to applicant’s disclosure but is not relied upon in the current rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/Primary Examiner, Art Unit 3677